Citation Nr: 0827146	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, including as secondary to service-connected 
bilateral knee disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Son


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1948 to August 1952.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2006 
rating decision by the St. Petersburg Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In October 2007, 
the veteran testified at a Central Office hearing before the 
undersigned; a transcript of that hearing is of record.  
Subsequently, the Board granted the veteran's motion to 
advance his case on the docket due to his advanced age.  
38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).  In December 2007, 
the Board sought an advisory medical opinion from Veterans 
Health Administration (VHA).


FINDINGS OF FACT

A chronic lumbar spine disorder is not shown during service 
or within the first post-service year, is not shown to be 
related to service; and is not shown to have been caused or 
aggravated by the veteran's service-connected bilateral knee 
disorders.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in active service 
and is not proximately due to, or the result of service 
connected bilateral knee disorders.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. 38 C.F.R. § 
3.159(b) (1).

A review of the claims folder reveals there has been 
essential compliance with the mandates of the VCAA.  In a 
January 2006 letter (prior to the June 2006 rating decision), 
the veteran was told of the evidence that was needed to 
establish service connection on a secondary basis.  The 
veteran was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  In a June 
2006 letter accompanying the rating decision, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating as well as the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision at this time 
with regard to the issues at hand.  The question of the 
proper disability rating or effective date is rendered moot 
as service connection is not warranted.

A review of the record shows the veteran has not claimed that 
VA has failed to comply with notice requirements of the VCAA 
and the Board finds that the provisions of the VCAA have been 
fully satisfied.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim. See 38 C.F.R. § 3.159.  In 
this case, the veteran's service treatment records and all 
identified and authorized post service medical records 
relevant to the issues on appeal have been requested or 
obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the veteran was accorded an examination 
by VA pertinent to the claim of service connection for a 
lumbar spine disorder, including as secondary to the service-
connected bilateral knee disorders on appeal in November 
2006.  Furthermore, in December 2007 the Board sought an 
advisory medical opinion from VHA.  In a June 2008 medical 
opinion response form, the veteran indicated that he had no 
further argument and/or evidence to submit.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.
 
II.  Factual Background

Service treatment records (STR's) including an August 1952 
separation examination are negative for any complaints, 
treatment, or diagnoses of a lumbar spine disorder. 

Post service medical records included records from Cleveland 
Clinic Florida dated from 2002 to 2005.  October 2002 records 
suggested that the veteran had lumbar canal stenosis.  
October 2004 records noted limitation of motion in the back 
as well as cramping.  Radiographic evidence showed extensive 
multilevel disc space narrowing, osteophytic spurring and 
facet degenerative changes with spinal stenosis suggested 
posterior to L5.  A March 2005 record noted complaints of low 
back pain.  After examination and an MRI, the impression was 
lumbar spinal stenosis, multilevel (at L4-5 moderate right 
lateral recess narrowing; L3-4 severe-critical central 
stenosis; at L2-3 severe central; at L1-2 moderate central; 
and left L5 foramen mild-moderately narrowed at the 
entrance); lumbar degenerative disc disease, end stage all 
levels with vacuum disc phenomena; L4-5 grade 1 
anterolisthesis, 4mm; and neurogenic claudication with 
radiculopathy.  

May to December 2005 treatment records from Fort Myers VA 
Outpatient Clinic showed complaints of low back pain going 
down the back of the veteran's thigh and leg cramps.  The 
records noted that the veteran was seen by an outside 
orthopedic surgeon for spinal stenosis in which surgery was 
recommended, but he declined. 

November 2006 VA examination indicated that the veteran's 
STR's as well as Private and VA medical records were 
reviewed.  It was noted that the veteran's lumbar spine 
problem began in 1997.  A history of chronic low back pain 
was summarized.  Multiple images of the lumbosacral spine 
revealed multilevel disc disease, T12-L1 through L5-S1; and 
marked extensive osteoarthritis of the vertebrae and 
degenerative changes involving the facets bilaterally.  The 
examiner stated that regarding the lumbar spine condition, he 
could not offer an opinion because such knowledge was not 
available in the medical literature, and any opinion would be 
speculation.  The examiner noted that the veteran was 
claiming service connection for his low back pain due to an 
incident he stated happened in Japan when another serviceman 
fell on top of him.  The STR's were silent for this incident.  
There was an objective finding that the veteran had lumbar 
spine degenerative disc disease.  The examiner noted that the 
veteran worked in a publishing company for 7 years, where he 
started at the bottom of the organization lifting heavy 
equipment.  The examiner stated that this could have caused 
or aggravated his lower spine condition and regarding any 
causal relationship of low back pain with the veteran's 
bilateral knee condition, this was merely speculation.  

During his October 2007 Central Office hearing, the veteran 
indicated that he originally had problems with his right knee 
that progressed to his left knee and eventually progressed to 
his back.  The veteran's son indicated that as his father's 
knees became worse so did his back.  It was also indicated 
that the veteran's altered gait caused or contributed to his 
back problems.  

In a VHA advisory opinion dated in January 2008, the 
physician, who was the Orthopedics Section Chief, indicated 
that the veteran's lumbar disc disease was an age-related 
degeneration.  There were no scientific reports of spine 
problems secondary to knee osteoarthritis.  The physician 
opined that it was more likely than not that the veteran's 
lumbar problems were do to the normal aging process, and not 
secondary to or exacerbated by his knee problems.  

III.  Criteria 

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. 
§ 1110.

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
noted in service is not, in fact, shown to be chronic or 
where a diagnosis of chronicity may be legitimately 
questioned. 38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Initially, the Board notes that although the veteran served 
during a period of war, he does not allege that any of the 
current disabilities at issue began in combat, and therefore, 
38 U.S.C.A. § 1154(b), pertaining to proof of service 
incurrence or aggravation of a disease or injury in the case 
of a veteran who engaged in combat with the enemy is not for 
application.

When a veteran served ninety (90) days or more during a 
period of war on or at December 31, 1946, and arthritis 
manifests to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
process shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during a 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310.  The 
Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this is to conform 
VA regulations to the decision Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  38 C.F.R. § 3.310(b).  Since VA has 
been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Thus, when a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails. Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).


IV.  Analysis

Regarding direct service connection, the evidence of record 
clearly established that the veteran currently had a lumbar 
spine disorder (such as multilevel disc disease, T12-L1 
through L5-S1; and marked extensive osteoarthritis of the 
vertebrae and degenerative changes involving the facets 
bilaterally), as it was noted on the most recent November 
2006 VA examination.  However, the evidence did not show that 
a lumbar spine disorder manifested in, or within the first 
post service year, or was directly related to, service.  
STR's were entirely silent for any low back problems and the 
earliest the veteran reported that his low back problems 
began was in 1997 (see November 2006 VA examination), 
approximately 45 years after service.  A lengthy interval of 
time between service and initial postservice manifestation of 
a "disability" for which service connection was sought was, 
of itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
the absence of any competent evidence that a lumbar spine 
disorder became manifest in service or is otherwise related 
to service, there is a preponderance of the evidence against 
a finding of direct service connection for a lumbar spine 
disorder.  

The veteran claims that his lumbar spine disorder has been 
caused or aggravated by his service connected bilateral knee 
disorders.  In a claim seeking secondary service connection, 
the requirement of disease or injury in service is replaced 
by that of a disability already service-connected to which 
the disability claimed may be related.  Here, that 
requirement is met, as left and right knee disorders have 
been service connected.  However, there is no medical 
evidence on file which provides a nexus between the lumbar 
spine disorder and the service-connected bilateral knee 
disorders.  

On November 2006 VA examination, the examiner found that the 
causal relationship of the low back pain with his bilateral 
knee condition was merely speculation.  The examiner 
attributed the veteran's lumbar spine condition to heavy 
lifting at a publishing company.  In a January 2008 VHA 
advisory opinion, the physician opined that it was more 
likely than not that the veteran's lumbar problems were do to 
the normal aging process, and not secondary to or exacerbated 
by his knee problems.  The physician stated that there were 
no scientific reports of spine problems secondary to knee 
osteoarthritis.  There was no competent evidence to the 
contrary.  As a layperson, the veteran is not competent to 
establish causation by his own observations/opinion.  See 
Espiritu, supra.   

Consequently, the Board cannot grant secondary service 
connection for a lumbar spine disorder on the basis that such 
disease has been caused or aggravated by a service connected 
disability.  There is a preponderance of the evidence against 
this claim.  

Accordingly, service connection for a lumbar spine disorder 
is denied under any theory, whether direct, secondary, or 
presumptively.


ORDER

Service connection for a lumbar spine disorder, including as 
secondary to service-connected bilateral knee disorders is 
denied. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


